Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/26/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 are pending and are presented for examination.  
Claims 1-2 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the load that is connected to the first electrode and to the third electrode has a resistance R, and a voltage of the electrically-charged electrode facing surfaces, a gap between the first and second electrodes, a gap between the third and fourth electrodes, a resonant frequency of the movement of the second electrode or the fourth electrode, and the resistance R are such that R=2/(Co ωo), where Co is an electrostatic capacitance of the second electrode or the fourth electrode and ωo is a resonant angular frequency of the second electrode or the fourth electrode” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claim 2 is also allowable for depending on claim 1. 

Applicant supports in Fig. 3 that the load that is connected to the first electrode and to the third electrode has a resistance R.  Specification [0035-0036] in US 20210119556 A1 specifically describes the listed feature for how the value of load resistance R being determined, with the resonant angular frequency ω.sub.0 is given by ω.sub.0={(k+A.sup.2/C.sub.0)/m}.sup.1/2 [0036]. 

In the science, capacitive reactance is defined as Xc = 1 / (ω.C), where ω is the angular frequency and C is the capacitance.  Angular frequency (angular velocity) is 2 pi f, where f is the frequency in Hertz.   Applicant obtains the value differently.  Otherwise, it is same as known in the science.  

    PNG
    media_image1.png
    182
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    266
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    114
    628
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834